Case: 20-11160     Document: 00516077319          Page: 1    Date Filed: 11/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      November 2, 2021
                                   No. 20-11160                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   James R. Markwith,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CV-1206


   Before Stewart, Haynes, and Graves, Circuit Judges.
   Per Curiam:*
          James Markwith appeals the denial of his motion for compassionate
   release under the First Step Act. See 18 U.S.C. § 3582(c)(1)(A)(i). The
   district court denied Markwith’s motion without the benefit of intervening
   Fifth Circuit authority. We therefore VACATE the district court’s order




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11160     Document: 00516077319          Page: 2   Date Filed: 11/02/2021




                                   No. 20-11160


   and REMAND for further consideration in light of United States v. Shkambi,
   993 F.3d 388 (5th Cir. 2021).




                                        2